UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1481


WEI-PING ZENG, Ph.D.,

                     Plaintiff - Appellant,

              v.

MARSHALL UNIVERSITY; DR. JEROME GILBERT; DR. JOSEPH L.
SHAPIRO; DR. W. ELAINE HARDMAN; DR. DONALD A. PRIMERANO; DR.
RICHARD EGLETON,

                     Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Robert C. Chambers, District Judge. (3:17-cv-03008-RCC)


Submitted: September 27, 2021                                     Decided: January 11, 2022


Before GREGORY, Chief Judge, and WILKINSON and QUATTLEBAUM, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Wei-ping Zeng, Appellant Pro Se. Brian Dale Morrison, OXLEY RICH SAMMONS,
Huntington, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Wei-Ping Zeng appeals the district court’s order accepting the recommendations of

the magistrate judge, granting summary judgment to Defendants on Zeng’s civil claims,

and denying Zeng leave to file a third amended complaint in his action challenging the

denial of tenure and the termination of his employment at Marshall University’s Joan C.

Edwards School of Medicine. Having reviewed the record and finding no reversible error,

we affirm the district court’s judgment. We deny Zeng’s motion to file exhibits * and

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




      *
           These exhibits were already included in the record on appeal.

                                              2